Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 06, 2019

The Court of Appeals hereby passes the following order:

A19A2382. CHRISTOPHER M. HUNT, SR. v. DEUTSCHE BANK TRUST
    COMPANY.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Christopher M. Hunt, Sr. appealed to the superior court.
The superior court ruled in favor of the plaintiff, Deutsche Bank Trust Company, and
Hunt appeals. The plaintiff has filed a motion to dismiss, arguing that Hunt was
required to file a discretionary application in order to appeal.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Hunt’s failure to file an application for discretionary review
deprives us of jurisdiction over this appeal. Accordingly, plaintiff’s motion to dismiss
is hereby GRANTED, and this appeal is DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  08/06/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.